Case 1:19-cv-00429-MSM-LDA Document 51-1 Filed 08/13/20 Page 1 of 4 PageID #: 819




                        Exhibit Z
Case 1:19-cv-00429-MSM-LDA Document 51-1 Filed 08/13/20 Page 2 of 4 PageID #: 820
                                                                                    19


       1     A     It was an affidavit and arrest warrant from our
       2           department which happened to be a violation of a
       3           no contact order.
       4     Q     So now you've arrested him twice for violation
       5           of a no contact order.          Did Mr. Silva advise you
       6           that this no contact order had been terminated?
       7                          MR. BURNS:      Objection.      You can
       8          answer.
       9     A     I don't recall.        I told him that he had a
     10            warrant and that was the reason for my contact
     11            with him, and he stated that he did not have a
     12            warrant.
     13      Q     Right.     But the warrant was for violation of the
     14            no contact order; right?
     15                           MR. SCHULTHEIS:        Objection.
     16      Q     Right?
     17      A     Yes.
     18      Q     In fact, that's what your report specifically
     19            states.     It says that you were working a casino
     20            detail.     It says that you knew him from prior
     21            contact.     So you knew him; right?
     22      A     Yes.
     23      Q     And you saw him with Darcie Silva again;
     24            right?


                 Goudreau & Grossi Court Reporting Service, Inc.
                                  (508) 823-4659
Case 1:19-cv-00429-MSM-LDA Document 51-1 Filed 08/13/20 Page 3 of 4 PageID #: 821
                                                                                    20


       1                          MR. BURNS:      Objection.      You can
       2          answer.
       3     A     I don't believe Darcie was there that night.
       4     Q     All right.      And you arrested him again for the
       5           same violation of the same no contact order that
       6           you had arrested him several months earlier in
       7           September; right?
       8                          MR. BURNS:      Objection.      You can
       9          answer.
     10                           MR. SCHULTHEIS:        Objection.
     11      A     Yes.     I believe it was -- I don't know if it was
     12            the same order from the original arrest back in
     13            September, but it was a violation of a no
     14            contact order.
     15      Q     And you don't recall if Mr. Silva said, "Wait a
     16            minute.     This has been terminated.            I was
     17            arrested earlier and I went to court and they
     18            threw it out because the no contact order was
     19            terminated."      He told you that; right?
     20                           MR. BURNS:      Objection.
     21      A     He told me that he didn't have a warrant.
     22      Q     Well, he told you the no contact order had
     23            ended.    It terminated.        It's gone; right?
     24                           MR. SCHULTHEIS:        Objection.


                 Goudreau & Grossi Court Reporting Service, Inc.
                                  (508) 823-4659
Case 1:19-cv-00429-MSM-LDA Document 51-1 Filed 08/13/20 Page 4 of 4 PageID #: 822
                                                                                    44


       1           that would be the same thing.             I would let them
       2           go and tell them to contact the courts and get
       3           that squared away.
       4     Q     Okay.    Sergeant Barboza had never communicated
       5           any information to you about this September 10
       6           order being dismissed?
       7     A     That's not common practice in our department.
       8           When cases go to court, we -- as a patrol, we
       9           rarely ever, you know, follow-up with any of our
     10            pending cases, unless we have to go to trial or
     11            situations like this.
     12                           MR. SCHULTHEIS:        I don't think I have
     13            any further questions.          Thank you, Sergeant.
     14                           MR. CUNHA:      I just want to clarify.
     15
     16                                   EXAMINATION
     17      Q     (By Mr. Cunha)       So you arrested him on
     18            September 10 -- I mean September 8.               I'm sorry.
     19            And on September 10, two days later, the case
     20            was dismissed.       Is that your understanding?
     21      A     That is my understanding, yes.
     22      Q     Did Sergeant Barboza ever tell you the case had
     23            been dismissed?
     24      A     No.


                 Goudreau & Grossi Court Reporting Service, Inc.
                                  (508) 823-4659
